Case 7:20-cr-00048-NSR Document 38 Filed 01/15/21 Page 1 of 2
        Case 7:20-cr-00048-NSR Document 38
                                        37 Filed 01/15/21
                                                 01/14/21 Page 2 of 2




contemplates a Guideline range of 51-63 months. Under these circumstances, delay
could very well cause serious harm to the interest of justice as Mr. Purdy, through
no fault of his own, would like to plead, be sentenced and not remain in limbo as the
wheels of justice have come to a screeching halt. A further consideration is the
overwhelming backlog of cases that has resulted in the multiple court closures since
March 2020. At this time there was no way to foresee when the Covid-19 pandemic
will allow courts to resume business as usual and there is no certainty as to when
the courtrooms will be opened for physical appearances.
      Therefore, we respectfully ask this Court to grant this request and allow Mr.
Purdy to enter his guilty plea. Thank you for your consideration.
                                             Respectfully,



                                             Susanne Brody,

cc: Shiva H. Logarajah, AUSA

   Mr. Dillon Purdy
